Order affirmed, without costs. It is not necessary to consider the applicability of the parol evidence rule because, in any event, the subsequent creditors and purchasers in good faith would not be bound by the undisclosed arrangements among the parties to the lending transactions. Furthermore, petitioner Hyse Realty Corp. was estopped, as Special Term properly found, because of the nondisclosure of such arrangements.
Concur: Chief Judge Fuld and Judges Scileppi, Bergan, Breitel, Jasen and Gibson. Taking no part: Judge Burke.